JONES, (O. B.), J.
While there were other points of error urged in the case, the one chiefly relied upon by counsel was that the judgment was against the weight of the evidence and was not sustained by sufficient evidence.
The checks which defendant claimed had been without authority charged against his account by plaintiff below were checks drawn by one Morris for expenses of a business in which he was engaged as a partner with the defendant below, and the bank book was balanced several times and the cheeks returned without a protest from the defendant. No claim was made that they were improperly paid until after the filing of this suit and' the note upon ‘which suit was brought was renewed by defendant below without objection-after the payment of these checks and without any claim for reduction on account of any unauthorized checks.
We therefore think the jury were justified in their verdict as returned, and as a careful examination of the record fails to disclose any errors prejudicial to the plaintiff in error, the judgment is affirmed.
Swing and Jones, (E. H.), JJ., concur.